Cite as 2014 Ark. App. 286

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-13-592


VENABLE ET AL.                                   Opinion Delivered   May 7, 2014
                             APPELLANTS
                                                 APPEAL FROM THE DESHA
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CV-10-95-1]

FRED’S, INC., ET AL.                             HONORABLE SAM POPE, JUDGE
                                APPELLEES
                                                 AFFIRMED



                               RITA W. GRUBER, Judge

       Julie Venable was prescribed and took twenty milligrams of Adderall daily from 2004

to 2008 as treatment for attention-deficit disorder. In late November 2008, her mother filled

the prescription at a Fred’s pharmacy in Dumas. A pharmacist misfilled the prescription with

thirty-milligram Adderall pills, and Julie took the improper dosage for twenty-six days.

When the error was discovered, she began taking the correct dosage. It took several days for

the effects of the improper dosage to leave her body, and during that time, Julie had a

psychotic breakdown for which she was hospitalized. Following the breakdown, Julie was

diagnosed with bipolar disorder, and she continues to receive treatment.

       Jesse and Ginger Venable, on behalf of their daughter, Julie, sued in the Desha County

Circuit Court alleging medical negligence and breach of warranty. They appeal an order

granting summary judgment for the appellees in which the trial court found that the appellants

had failed to offer sufficient evidence to create a genuine factual dispute that the misfilled
                                 Cite as 2014 Ark. App. 286

prescription proximately caused Julie’s psychotic breakdown and related subsequent bipolar

disorder.

       As a preliminary matter, we must consider whether this case is properly before this

court. Whether an order is final and appealable is a jurisdictional question that may be raised

by this court sua sponte. Moses v. Hanna’s Candle Co., 353 Ark. 101, 103, 110 S.W.3d 725,

726 (2003). In their first amended complaint, the appellants sued for medical negligence and

breach of warranty, but the motion for summary judgment, response, order for summary

judgment, and final judgment do not mention the breach-of-warranty claim. Because the

appellants abandon any pending but unresolved claims pursuant to Ark. R. App. P.–Civ.

3(e)(vi) in their notice of appeal, we find that the case is properly before this court and turn

to whether the trial court erred in granting the motion for summary judgment.

       Summary judgment is appropriate when there is no genuine question of material fact

to be litigated. Ford v. St. Paul Fire & Marine Ins. Co., 339 Ark. 434, 436, 5 S.W.3d 460, 462

(1999). The burden of proving that there is no genuine issue of material fact is on the

movant, and all proof submitted must be viewed in the light most favorable to the party

resisting the motion. Wyatt v. St. Paul Fire & Marine Ins. Co., 315 Ark. 547, 551, 868 S.W.2d
505, 508 (1994). Once the moving party establishes a prima facie entitlement to summary

judgment by affidavits, depositions, or other supporting documents, the opposing party must

meet proof with proof and demonstrate a genuine issue of material fact. Id. On appellate

review, we determine if summary judgment was proper based on whether the evidence

presented by the movant left a material question of fact unanswered. Ford, 339 Ark. at


                                               2
                                  Cite as 2014 Ark. App. 286

436–37, 5 S.W.3d at 462. Any doubts and inferences must be resolved against the moving

party. Id. To establish a medical injury, the plaintiff must prove the applicable standard of

care; that the medical provider failed to act in accordance with that standard; and that such

failure was a proximate cause of the plaintiff’s injuries. Id.; see also Ark. Code Ann. § 16-114-

206 (Repl. 2006). The appellants satisfy the first two elements of medical injury. Whether

the appellants presented sufficient proof that the increased dosage of Adderall proximately

caused Julie’s injuries requires further analysis.

       Arkansas Code Annotated section 16-114-206 implements the traditional tort standard

of requiring proof that “but for” the tortfeasor’s negligence, the plaintiff’s injury would not

have occurred. Ford, 339 Ark. at 437, 5 S.W.3d at 463. In medical-injury cases, it is not

enough for an expert to opine that there was negligence that was the proximate cause of the

alleged damages. The opinion must be stated within a reasonable degree of medical certainty.

Wal-Mart Stores, Inc. v. Kilgore, 85 Ark. App. 231, 237, 148 S.W.3d 754, 758 (2004).

However, Arkansas does not require any specific “magic words” with respect to expert

opinions, and they are to be judged upon the entirety of the opinion, not validated or

invalidated on the presence or lack of “magic words.” Id. at 239, 148 S.W.3d at 759.

       For purposes of this appeal, we will not consider the testimony of Dr. William Palmer,

Julie’s treating psychiatrist. Prior to the order granting summary judgment, the trial court

entered an order, on the appellants’ motion, which most notably struck Dr. Palmer from

giving any expert testimony in this matter, and the order reflects that the trial court did not

rely on any of Dr. Palmer’s statements when it ruled on the motion for summary judgment.


                                                 3
                                 Cite as 2014 Ark. App. 286

For these reasons, our review of the expert testimony is limited to that given by Dr. Ronald

Wauters.

       The evidence presented by Dr. Wauters fails to establish a genuine issue of material fact

regarding whether the misfilled Adderall prescription proximately caused Julie’s injuries.

When deposed, Dr. Wauters could not say whether the increased dosage of Adderall caused

Julie’s psychosis, he could not measure the role it played in her diagnosis as bipolar, and he

did not know if she would have become bipolar but for the increased dosage of Adderall. He

also testified that opinions expressed in a letter written by counsel for the appellants were his

opinions to a reasonable degree of medical certainty. The letter provided that Dr. Wauters was

expected to testify that (1) the triggering factor for Julie’s breakdown was the increased

dosage of Adderall; (2) the increased dosage of Adderall was not the sole cause of the

breakdown, but more likely than not triggered an underlying medical condition that caused

a breakdown that would not have otherwise occurred without an overdose; and (3) Julie did

not suffer from any psychosis prior to the increased Adderall dosage. However, Dr. Wauters

neither restated these opinions in his deposition or by affidavit nor offered an opinion that,

but for the increased dosage of Adderall, Julie would not have been injured. In fact, as noted

in the order granting summary judgment, Dr. Wauters stated during his deposition:

       DR . WAUTERS:         . . . You are asking can I say with reasonable medical certainty
                             that she would not have become bipolar had she not taken that
                             dose?

       MR . HENDREN :        Correct.

       DR . WAUTERS:         We will never know that.


                                               4
                                 Cite as 2014 Ark. App. 286

       We reviewed all the evidence presented by the appellants, including Dr. Wauters’s

deposition testimony and the letter written by counsel for the appellants that contained

opinions Dr. Wauters said he had adopted. Resolving all doubts in favor of the appellants,

we cannot say that the evidence presented by the appellants created a genuine issue of material

fact to be tried.

       The appellants also argue that aggravation of a preexisting condition is cognizable

under Arkansas law and rely on Primm v. U.S. Fidelity & Guaranty Insurance Co., 324 Ark. 409,

922 S.W.2d 319 (1996), to support their position because there was evidence to suggest that

Julie was more susceptible to psychosis and bipolar disorder. Even assuming that she had a

preexisting condition that was aggravated by the misfilled prescription, the appellants failed

to offer proof to establish that the misfilled prescription proximately caused her injury.

Therefore, we need not further address this argument.

       Affirmed.

       PITTMAN and HARRISON, JJ., agree.

       M. Darren O’Quinn; Wm. Kirby Mouser; and Maxie G. Kizer, for appellants.

       Friday, Eldredge & Clark, LLP, by: Jason B. Hendren and Kathryn A. Kirkpatrick, for

appellees.




                                              5